                                                                   Case 2:18-bk-20151-ER            Doc 1201 Filed 01/03/19 Entered 01/03/19 12:05:53         Desc
                                                                                                      Main Document    Page 1 of 15


                                                                   1   Steven J. Kahn (CA Bar No. 76933)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   3   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   4   E-mail: skahn@pszjlaw.com

                                                                   5   Co-Counsel to Chapter 11 Debtors and
                                                                       Debtors In Possession
                                                                   6
                                                                                                     UNITED STATES BANKRUPTCY COURT
                                                                   7                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                   8   In re                                                 Lead Case No. 2:18-bk-20151-ER
                                                                   9   VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly administered with:
                                                                       INC., et al.,                                         Case No. 2:18-bk-20162-ER;
                                                                  10                                                         Case No. 2:18-bk-20163-ER;
                                                                               Debtors and Debtors In Possession.            Case No. 2:18-bk-20164-ER;
                                                                  11                                                         Case No. 2:18-bk-20165-ER;
                                                                        Affects All Debtors
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                             Case No. 2:18-bk-20167-ER;
                                                                  12    Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20168-ER;
                                                                        Affects O’Connor Hospital                           Case No. 2:18-bk-20169-ER;
                                        LOS ANGELES, CALIFORNIA




                                                                  13    Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20171-ER;
                                           ATTORNEYS AT LAW




                                                                        Affects St. Francis Medical Center                  Case No. 2:18-bk-20172-ER;
                                                                  14    Affects St. Vincent Medical Center                  Case No. 2:18-bk-20173-ER;
                                                                        Affects Seton Medical Center                        Case No. 2:18-bk-20175-ER;
                                                                  15    Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20176-ER;
                                                                        Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20178-ER;
                                                                  16    Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20179-ER;
                                                                         Foundation                                          Case No. 2:18-bk-20180-ER;
                                                                  17    Affects St. Vincent Foundation                      Case No. 2:18-bk-20181-ER;
                                                                        Affects St. Vincent Dialysis Center, Inc.
                                                                  18    Affects Seton Medical Center Foundation             Chapter 11 Cases
                                                                        Affects Verity Business Services
                                                                  19    Affects Verity Medical Foundation                   Hon. Ernest M. Robles
                                                                        Affects Verity Holdings, LLC
                                                                  20    Affects De Paul Ventures, LLC                       Adversary No. ____________
                                                                        Affects De Paul Ventures - San Jose Dialysis, LLC
                                                                  21                                                         COMPLAINT FOR BREACH OF
                                                                               Debtors and Debtors In Possession.            WRITTEN CONTRACTS, TURNOVER,
                                                                  22                                                         UNJUST ENRICHMENT, DAMAGES FOR
                                                                                                                             VIOLATION OF THE AUTOMATIC STAY,
                                                                  23                                                         AND INJUNCTIVE RELIEF

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                         1
                                                                       DOCS_LA:317849.6 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 1201 Filed 01/03/19 Entered 01/03/19 12:05:53             Desc
                                                                                                      Main Document    Page 2 of 15


                                                                   1   ST. VINCENT MEDICAL CENTER, a California
                                                                       nonprofit public benefit corporation and ST.
                                                                   2   FRANCIS MEDICAL CENTER, a California
                                                                       nonprofit public benefit corporation,
                                                                   3
                                                                                         Plaintiffs,
                                                                   4   v.

                                                                   5   LOCAL INITIATIVE HEALTH AUTHORITY
                                                                       FOR LOS ANGELES COUNTY DBA L.A.
                                                                   6   CARE HEALTH PLAN, an independent local
                                                                       public agency,
                                                                   7
                                                                                        Defendant.
                                                                   8

                                                                   9

                                                                  10           Plaintiffs St. Vincent Medical Center and St. Francis Medical Center, for their Complaint

                                                                  11   against Local Initiative Health Authority for Los Angeles County dba L.A. Care Health Plan, allege
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   as follows:
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                       JURISDICTION AND VENUE
                                           ATTORNEYS AT LAW




                                                                  14           1.       The Court has jurisdiction over this adversary proceeding (the “Action”) pursuant to

                                                                  15   28 U.S.C. §§ 157 and 1334.

                                                                  16           2.       The Action is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                                                                  17           3.       Venue is proper pursuant to 28 U.S.C. § 1409 because the Action arises in, and is

                                                                  18   related to, the bankruptcy cases encaptioned above pending in the United States Bankruptcy Court

                                                                  19   for the Central District of California, Los Angeles Division.

                                                                  20           4.       Plaintiffs consent to the entry of final orders or judgments by the Bankruptcy Court

                                                                  21   even it if is determined that, absent consent of the parties, the Bankruptcy Court cannot enter final

                                                                  22   orders or judgments in this proceeding.

                                                                  23                                               THE PARTIES

                                                                  24           5.       Debtor and Plaintiff St. Vincent Medical Center (“St. Vincent”) is a California

                                                                  25   nonprofit public benefit corporation doing business in the County of Los Angeles providing hospital

                                                                  26   and ancillary medical services on an inpatient and outpatient basis.

                                                                  27

                                                                  28

                                                                                                                           2
                                                                       DOCS_LA:317849.6 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 1201 Filed 01/03/19 Entered 01/03/19 12:05:53               Desc
                                                                                                      Main Document    Page 3 of 15


                                                                   1           6.       Debtor and Plaintiff St. Francis Medical Center (“St. Francis”) is a California

                                                                   2   nonprofit public benefit corporation doing business in the County of Los Angeles providing hospital

                                                                   3   and ancillary medical services on an inpatient and outpatient basis.

                                                                   4           7.       Defendant, Local Initiative Health Authority for Los Angeles County dba L.A. Care

                                                                   5   Health Plan (“L.A. Care”), is an independent local public agency. L.A. Care is a prepaid

                                                                   6   comprehensive health care service healthplan licensed to conduct such business in the county of Los

                                                                   7   Angeles under the Knox-Keene Health Care Services Plan Act of 1975, as amended. L.A. Care

                                                                   8   provides health services to its members under contractual arrangements with other health care

                                                                   9   services healthplans, hospitals, physicians, and other health care providers.

                                                                  10                                               BACKGROUND

                                                                  11           8.       On August 31, 2018 (“Petition Date”), each of the above encaptioned debtors (each a
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   “Debtor” and collectively the “Debtors”) filed a voluntary petition for relief under chapter 11 of title
                                        LOS ANGELES, CALIFORNIA




                                                                  13   11 of the United States Code (the “Bankruptcy Code”).1 The cases are currently being jointly
                                           ATTORNEYS AT LAW




                                                                  14   administered before the Bankruptcy Court [Docket No. 17]. Since the commencement of these

                                                                  15   cases, the Debtors have been operating their businesses as debtors in possession pursuant to §§ 1107

                                                                  16   and 1108 of the Bankruptcy Code.

                                                                  17           9.       Debtor Verity Health System of California, Inc. (“VHS”), a California nonprofit

                                                                  18   public benefit corporation, is the sole corporate member of each of St. Vincent and St. Francis.

                                                                  19           10.      VHS and its affiliated entities (collectively, the Verity Health System) operate as an

                                                                  20   integrated nonprofit health care system, with approximately 1,680 inpatient beds, six active

                                                                  21   emergency rooms, a trauma center, eleven medical office buildings, and a host of medical

                                                                  22   specialties, including tertiary and quaternary care.

                                                                  23           11.      On September 14, 2018, the Office of the United States Trustee appointed an Official

                                                                  24   Committee of Unsecured Creditors in these cases.

                                                                  25

                                                                  26

                                                                  27
                                                                       1
                                                                        All references to “§” or “section” herein are to the Bankruptcy Code, 11 U.S.C. §§ 101, et seq., as
                                                                  28   amended.
                                                                                                                              3
                                                                       DOCS_LA:317849.6 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 1201 Filed 01/03/19 Entered 01/03/19 12:05:53              Desc
                                                                                                      Main Document    Page 4 of 15


                                                                   1                                       FIRST CLAIM FOR RELIEF

                                                                   2              (For Breach of Written Contract by Plaintiff St. Vincent Against Defendant)

                                                                   3            12.     Plaintiff St. Vincent refers to and incorporates herein each and every allegation

                                                                   4   contained in Paragraphs 1 through 11 above, as though fully set forth herein.

                                                                   5            13.     On or about July 1, 1998, St. Vincent and L.A. Care entered into a written Hospital

                                                                   6   Per Diem Services Agreement (the “St. Vincent/L.A. Care Agreement”), as amended and

                                                                   7   supplemented from time to time thereafter, under which L.A. Care agreed to compensate St. Vincent

                                                                   8   for covered medical services rendered by it to L.A. Care’s members at agreed upon rates. A true and

                                                                   9   correct copy of the initial St. Vincent/L.A. Care Agreement is attached hereto and incorporated

                                                                  10   herein by reference as Exhibit “A”.2

                                                                  11            14.     Pursuant to Paragraph 2.2 of the St. Vincent/L.A. Care Agreement, St. Vincent was
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   required to submit claims for payment (the “St. Vincent Fee for Service Claims”) to L.A. Care
                                        LOS ANGELES, CALIFORNIA




                                                                  13   within six months of the date of service for L.A. Care members, and L.A. Care was required to make
                                           ATTORNEYS AT LAW




                                                                  14   payments to St. Vincent within thirty days of receipt of the St. Vincent Fee for Service Claims at the

                                                                  15   rates agreed to between the parties. Other than charging L.A. Care’s members certain copayments or

                                                                  16   deductibles, pursuant to Paragraphs 2.3 and 4.6 to the St. Vincent/L.A. Care Agreement, St. Vincent

                                                                  17   is precluded from seeking payment for services rendered from those members or from the state or

                                                                  18   federal government or any agency thereof in the event that L.A. Care fails to pay a timely submitted

                                                                  19   claim.

                                                                  20            15.     Between November 2, 2017 and December 3, 2018, St. Vincent timely submitted no

                                                                  21   fewer than 606 St. Vincent Fee for Service Claims to L.A. Care for payment to St. Vincent within

                                                                  22   thirty days of the submission of each claim (the “Subject St. Vincent Fee for Service Claims”).

                                                                  23            16.     L.A. Care has systematically and materially breached the St. Vincent/L.A. Care

                                                                  24   Agreement by failing and refusing to pay St. Vincent for the services St. Vincent rendered to L.A.

                                                                  25
                                                                       2
                                                                  26    The St. Vincent/L.A. Care Agreement, including various of its amendments, contains a
                                                                       compensation schedule on an Exhibit D setting forth the rates of compensation for services rendered
                                                                  27   by St. Vincent to L.A. Care’s members, which rates are confidential pursuant to the terms of the St.
                                                                       Vincent/L.A. Care Agreement. That exhibit is therefore redacted from the attachment to this
                                                                  28   Complaint.
                                                                                                                           4
                                                                       DOCS_LA:317849.6 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 1201 Filed 01/03/19 Entered 01/03/19 12:05:53              Desc
                                                                                                      Main Document    Page 5 of 15


                                                                   1   Care’s members, or by paying St. Vincent amounts less than those owed pursuant to the terms of the

                                                                   2   St. Vincent/L.A. Care Agreement. A list of the Subject St. Vincent Fee for Service Claims,

                                                                   3   including the dates of submission, amounts owed and partial payments, if any, redacted to preserve

                                                                   4   confidential patient information, is attached hereto as Exhibit “B”.

                                                                   5           17.      St. Vincent has performed all terms and conditions required of it to be performed

                                                                   6   under the terms of the St. Vincent/L.A. Care Agreement.

                                                                   7           18.      Demand for payment of the unpaid and underpaid Subject St. Vincent Fee for Service

                                                                   8   Claims was made before, on, and after September 26, 2018, but L.A. Care has continued to fail and

                                                                   9   refuse to pay the Subject St. Vincent Fee for Service Claims.

                                                                  10           19.      By reason of L.A. Care’s breach of the St. Vincent/L.A. Care Agreement, as of

                                                                  11   December 3, 2018, St. Vincent has been damaged in the sum of not less than $4,320,335.32, of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   which $1,895,994.64 constitutes systematic underpayments, plus interest thereon at the legal rate
                                        LOS ANGELES, CALIFORNIA




                                                                  13   from and after thirty days after the submission of each Subject St. Vincent Fee for Service Claim to
                                           ATTORNEYS AT LAW




                                                                  14   L.A. Care. To the extent L.A. Care continues to fail and refuse to timely and fully pay future St.

                                                                  15   Vincent Fee for Service Claims (“Future St. Vincent Fee for Service Claims”) when due, St. Vincent

                                                                  16   shall seek herein additional damages for such non-payments or underpayments according to proof,

                                                                  17   plus interest thereon from each due date until paid in full.

                                                                  18                                      SECOND CLAIM FOR RELIEF

                                                                  19                          (For Turnover By Plaintiff St. Vincent Against Defendant)

                                                                  20           20.      Plaintiff St. Vincent refers to and incorporates herein each and every allegation

                                                                  21   contained in Paragraphs 1 through 19 above, as though fully set forth herein.

                                                                  22           21.      Pursuant to § 541 of the Bankruptcy Code, the amounts owed by L.A. Care to St.

                                                                  23   Vincent under the terms of the St. Vincent/L.A. Care Agreement and the Subject St. Vincent Fee for

                                                                  24   Service Claims submitted to L.A. Care thereunder constitute property of St. Vincent’s estate.

                                                                  25           22.      Section 542 of the Bankruptcy Code requires that any entity in possession, custody,

                                                                  26   or control of property that the debtor my use, sell, or lease under § 363 of the Bankruptcy Code shall

                                                                  27   deliver such property or the value of same to the debtor.

                                                                  28

                                                                                                                           5
                                                                       DOCS_LA:317849.6 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 1201 Filed 01/03/19 Entered 01/03/19 12:05:53               Desc
                                                                                                      Main Document    Page 6 of 15


                                                                   1           23.      Pursuant to § 542(b) of the Bankruptcy Code, an entity that owes a matured debt that

                                                                   2   is property of the bankruptcy estate, shall pay such debt to the debtor.

                                                                   3           24.      On or about September 26, 2018, and prior and subsequent thereto, St. Vincent made

                                                                   4   demand on L.A. Care to turn over the amounts owed to it under the terms of the St. Vincent/L.A.

                                                                   5   Care Agreement.

                                                                   6           25.      Despite such demand, Defendant has failed and continues to fail and refuse to turn

                                                                   7   over the sums owed to St. Vincent.

                                                                   8           26.      Plaintiff is entitled to an order directing L.A. Care (a) to immediately pay the amounts

                                                                   9   owing to St. Vincent on its St. Vincent Fee for Service Claims, plus interest at the legal rate from the

                                                                  10   due date of each claim submitted by St. Vincent to L.A. Care and any Future St. Vincent Fee for

                                                                  11   Service Claims that accrue on and after December 3, 2018, though the date of judgment, plus interest
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   thereon at the legal rate, according to proof, and (b) to immediately pay no less than $89,589.64,
                                        LOS ANGELES, CALIFORNIA




                                                                  13   representing the amounts of the unauthorized Setoffs taken by Defendant through December 3, 2018
                                           ATTORNEYS AT LAW




                                                                  14   in violation of the automatic stay in relation to the St. Vincent Capitation Fee Deductions, as defined

                                                                  15   and set forth in the Fourth and Ninth Claims for Relief below.

                                                                  16                                       THIRD CLAIM FOR RELIEF

                                                                  17                    (For Unjust Enrichment By Plaintiff St. Vincent Against Defendant)

                                                                  18           27.      Plaintiff St. Vincent refers to and incorporates herein each and every allegation

                                                                  19   contained in Paragraphs 1 through 26 above, as though fully set forth herein.

                                                                  20           28.      St. Vincent provided services to L.A. Care’s members on behalf of and for the benefit

                                                                  21   of L.A. Care.

                                                                  22           29.      St. Vincent provided the services with the understanding that it would be paid for the

                                                                  23   services rendered by L.A. Care, but L.A. Care has failed to pay for such services.

                                                                  24           30.      L.A. Care has obtained the benefit from those services and has been unjustly enriched

                                                                  25   thereby to the detriment of St. Vincent.

                                                                  26           31.      By reason thereof, St. Vincent is entitled to an order directing L.A. Care to

                                                                  27   (a) disgorge $4,320,335.32 plus interest at the legal rate from thirty days after submission of each

                                                                  28   Subject St. Vincent Fee for Service Claim and the amount of any Future St. Vincent Fee for Service

                                                                                                                            6
                                                                       DOCS_LA:317849.6 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 1201 Filed 01/03/19 Entered 01/03/19 12:05:53              Desc
                                                                                                      Main Document    Page 7 of 15


                                                                   1   Claims that accrue on and after December 3, 2018, through the date of judgment, plus interest

                                                                   2   thereon at the legal rate, according to proof, and (b) disgorge no less than $89,589.64, representing

                                                                   3   the amounts of the unauthorized Setoffs taken by Defendant through December 3, 2018 as to the

                                                                   4   St. Vincent Capitation Fee Deductions in violation of the automatic stay, as defined and set forth in

                                                                   5   the Fourth and Ninth Claims for Relief below.

                                                                   6                                       FOURTH CLAIM FOR RELIEF

                                                                   7                                (For Damages for Violation of the Automatic Stay

                                                                   8                                   By Plaintiff St. Vincent Against Defendant)

                                                                   9           32.      Plaintiff St. Vincent refers to and incorporates herein each and every allegation

                                                                  10   contained in Paragraphs 1 through 31 above, as though fully set forth herein.

                                                                  11           33.      Defendant had actual notice of the bankruptcy filings by the Debtors and of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   imposition of the automatic stay by virtue of the Notice of Case Commencement of Chapter 11 Cases
                                        LOS ANGELES, CALIFORNIA




                                                                  13   and Meeting of Creditors Pursuant to Section 341 of the Bankruptcy Code that was served on
                                           ATTORNEYS AT LAW




                                                                  14   Defendant. [Docket No.185; 271] Defendant was also sent a formal letter informing Defendant of

                                                                  15   the Debtors’ bankruptcy filings on September 14, 2018.

                                                                  16           34.      Notwithstanding its knowledge of the bankruptcy filings, Defendant made deductions

                                                                  17   (the “St. Vincent Capitation Fee Deductions”) from capitation payments (the “Capitation Fees”) due

                                                                  18   to St. Vincent on a monthly basis for amounts allegedly owing to Defendant under the St.

                                                                  19   Vincent/L.A. Care Agreement that, upon information and belief, arose prior to the Petition Date, in

                                                                  20   an amount of not less than $89,589.64 (the “Setoffs”).

                                                                  21           35.      Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Defendant to St.

                                                                  22   Vincent arising after the Petition Date on account of Capitation Payments constitute property of St.

                                                                  23   Vincent’s bankruptcy estate.

                                                                  24           36.      The Setoffs were not authorized by the Debtors and no prior approval was received

                                                                  25   from the Court by Defendant prior to effectuating the Setoffs.

                                                                  26           37.      By effectuating the Setoffs, Defendant violated the automatic stay provisions in at

                                                                  27   least the following ways: (i) exercising control over property of St. Vincent’s bankruptcy estate

                                                                  28   within the meaning of § 362(a)(3) of the Bankruptcy Code; (ii) collecting or recovering a claim

                                                                                                                           7
                                                                       DOCS_LA:317849.6 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 1201 Filed 01/03/19 Entered 01/03/19 12:05:53                Desc
                                                                                                      Main Document    Page 8 of 15


                                                                   1   against the debtor that arose before the Petition Date within the meaning of § 362(a)(6) of the

                                                                   2   Bankruptcy Code; and (iii) setting off debt owing to St. Vincent that arose before the Petition Date

                                                                   3   within the meaning of § 362(a)(7) of the Bankruptcy Code.

                                                                   4           38.      St. Vincent is entitled to a determination that L.A. Care’s acts of effectuating the

                                                                   5   Setoffs violate the automatic stay and that St. Vincent is entitled to return of not less than $89,589.64

                                                                   6   and any other amounts improperly setoff after December 3, 2018 against Capitation Fee amounts

                                                                   7   owing to St. Vincent on a monthly basis as St. Vincent Capitation Fees, and for other compensatory

                                                                   8   damages according to proof.

                                                                   9                                        FIFTH CLAIM FOR RELIEF

                                                                  10              (For Breach of Written Contract by Plaintiff St. Francis Against Defendant)

                                                                  11           39.      Plaintiff St. Francis refers to and incorporates herein each and every allegation
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   contained in Paragraphs 1 through 11 above, as though fully set forth herein.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           40.      On or about March 31, 2003, St. Francis and L.A. Care entered into a written
                                           ATTORNEYS AT LAW




                                                                  14   Hospital Services Agreement (the “St. Francis/L.A. Care Agreement”), as amended and

                                                                  15   supplemented from time to time thereafter under which L.A. Care agreed to compensate St. Francis

                                                                  16   for covered medical services rendered by it to L.A. Care’s members at agreed upon rates. A true and

                                                                  17   correct copy of the initial St. Francis/L.A. Care Agreement is attached hereto and incorporated

                                                                  18   herein by reference as Exhibit “C”.3

                                                                  19           41.      Pursuant to Paragraph 3.2 of the St. Francis/L.A. Care Agreement, St. Francis was

                                                                  20   required to submit fee for service claims for payment (the “St. Francis Fee for Service Claims”) to

                                                                  21   L.A. Care within six months of the date of service for L.A. Care members, and L.A. Care was

                                                                  22   required to make payments to St. Francis within thirty days of receipt of the St. Francis Fee for

                                                                  23   Service Claims at the rates agreed to between the parties. Other than charging L.A. Care members

                                                                  24   certain copayments or deductibles, pursuant to Paragraph 3.3 of the St. Francis/L.A. Care

                                                                  25
                                                                       3
                                                                  26    The St. Francis/L.A. Care Agreement, including various of its amendments, contains a
                                                                       compensation schedule on an Exhibit D setting forth the rates of compensation for services rendered
                                                                  27   by St. Francis to L.A. Care’s members, which rates are confidential pursuant to the terms of the St.
                                                                       Francis/L.A. Care Agreement. That Exhibit is therefore redacted from the attachment to this
                                                                  28   Complaint.
                                                                                                                            8
                                                                       DOCS_LA:317849.6 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 1201 Filed 01/03/19 Entered 01/03/19 12:05:53             Desc
                                                                                                      Main Document    Page 9 of 15


                                                                   1   Agreement, St. Francis is precluded from seeking payment for services rendered to L.A. Care

                                                                   2   members from those members in the event that L.A. Care fails to pay a timely submitted claim.

                                                                   3           42.      Between November 2, 2017 and December 3, 2018, St. Francis submitted no fewer

                                                                   4   than 2,134 St. Francis Fee for Service Claims to L.A. Care for payment to St. Francis within thirty

                                                                   5   days of the submission of each claim (the “Subject St. Francis Fee for Service Claims”).

                                                                   6           43.      L.A. Care has systematically and materially breached the St. Francis/L.A. Care

                                                                   7   Agreement by failing and refusing to pay St. Francis for the services St. Francis rendered to L.A.

                                                                   8   Care’s members, or by paying St. Francis amounts less than those owed for the St. Francis Fee for

                                                                   9   Service Claims pursuant to the terms of the St. Francis/L.A. Care Agreement. A list of the Subject

                                                                  10   St. Francis Fee for Service Claims, including the dates of submission, amounts owed and partial

                                                                  11   payments, if any, redacted to preserve confidential patient information, is attached hereto as Exhibit
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   “D”.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           44.      St. Francis has performed all terms and conditions required of it to be performed
                                           ATTORNEYS AT LAW




                                                                  14   under the terms of the St. Francis/L.A. Care Agreement.

                                                                  15           45.      Demand for payment of the unpaid and underpaid Subject St. Francis Fee for Service

                                                                  16   Claims was made before, on, and after September 26, 2018, but L.A. Care has continued to fail and

                                                                  17   refuse to pay the Subject St. Francis Fee for Service Claims.

                                                                  18           46.      By reason of L.A. Care’s breach of the St. Francis/L.A. Care Agreement, as of

                                                                  19   December 3, 2018, St. Francis has been damaged in the sum of no less than $21,054,689.63, of

                                                                  20   which $12,502,651.97 constitutes systematic underpayments, plus interest thereon at the legal rate

                                                                  21   from thirty days after the submission of each Subject St. Francis Fee for Service Claim to L.A. Care.

                                                                  22   To the extent L.A. Care continues to fail and refuse to timely and fully pay future St. Francis Fee for

                                                                  23   Service Claims (“Future St. Francis Fee for Service Claims”) when due, St. Francis shall seek herein

                                                                  24   additional damages for such non-payments or underpayments according to proof, plus interest

                                                                  25   thereon from each due date until paid in full.

                                                                  26

                                                                  27

                                                                  28

                                                                                                                           9
                                                                       DOCS_LA:317849.6 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 1201 Filed 01/03/19 Entered 01/03/19 12:05:53               Desc
                                                                                                     Main Document    Page 10 of 15


                                                                   1                                       SIXTH CLAIM FOR RELIEF

                                                                   2                          (For Turnover By Plaintiff St. Francis Against Defendant)

                                                                   3           47.      Plaintiff St. Francis refers to and incorporates herein each and every allegation

                                                                   4   contained in Paragraphs 1 through 11 and 39 through 46 above, as though fully set forth herein.

                                                                   5           48.      Pursuant to § 541 of the Bankruptcy Code, the amounts owed by L.A. Care to St.

                                                                   6   Francis under the terms of the St. Francis/L.A. Care Agreement and the Subject St. Francis Fee for

                                                                   7   Service Claims to L.A. Care thereunder constitute property of St. Francis’s estate.

                                                                   8           49.      Section 542 of the Bankruptcy Code requires that any entity in possession, custody,

                                                                   9   or control of property that the debtor my use, sell, or lease under § 363 of the Bankruptcy Code shall

                                                                  10   deliver such property or the value of same to the debtor.

                                                                  11           50.      Pursuant to § 542(b) of the Bankruptcy Code, an entity that owes a matured debt that
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   is property of the bankruptcy estate, shall pay such debt to the debtor.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           51.      On or about September 26, 2018, and prior and subsequent thereto, St. Francis made
                                           ATTORNEYS AT LAW




                                                                  14   demand on L.A. Care to turn over the amounts owed to it on the St. Francis Subject Fee for Service

                                                                  15   Claims under the terms of the St. Francis/L.A. Care Agreement.

                                                                  16           52.      Despite such demand, Defendant has failed and continues to fail and refuse to turn

                                                                  17   over the sums owed to St. Francis.

                                                                  18           53.      Plaintiff is entitled to an order directing L.A. Care (a) to immediately pay the amounts

                                                                  19   owing to St. Francis on its St. Francis Fee for Service Claims, plus interest at the legal rate from the

                                                                  20   due date of each claim submitted by St. Francis to L.A. Care and any Future St. Francis Fee for

                                                                  21   Service Claims that accrue on and after December 3, 2018, though the date of judgment, plus interest

                                                                  22   thereon at the legal rate, according to proof, and (b) to immediately pay no less than $269,570.43,

                                                                  23   representing the amounts of the unauthorized Setoffs taken by Defendant through December 3, 2018

                                                                  24   in violation of the automatic stay in relation to the St. Francis Capitation Fee Deductions, as defined

                                                                  25   and set forth in the Seventh and Eighth Claims for Relief below.

                                                                  26

                                                                  27

                                                                  28

                                                                                                                           10
                                                                       DOCS_LA:317849.6 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 1201 Filed 01/03/19 Entered 01/03/19 12:05:53                   Desc
                                                                                                     Main Document    Page 11 of 15


                                                                   1                                       SEVENTH CLAIM FOR RELIEF

                                                                   2                    (For Unjust Enrichment By Plaintiff St. Francis Against Defendant)

                                                                   3           54.      Plaintiff St. Francis refers to and incorporates herein each and every allegation

                                                                   4   contained in Paragraphs 1 through 11 and 39 through 53 above, as though fully set forth herein.

                                                                   5           55.      St. Francis provided services to L.A. Care’s members on behalf of and for the benefit

                                                                   6   of L.A. Care.

                                                                   7           56.      St. Francis provided the services with the understanding that it would be paid for the

                                                                   8   services rendered by L.A. Care, but L.A. Care has failed to pay for such services.

                                                                   9           57.      L.A. Care has obtained the benefit from those services and has been unjustly enriched

                                                                  10   thereby to the detriment of St. Francis.

                                                                  11           58.      By reason thereof, St. Francis is entitled to an order directing L.A. Care to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   (a) disgorge $21,054,689.63 plus interest at the legal rate from thirty days after submission of each
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Subject St. Francis Fee for Service Claim and the amount of any Future St. Francis Fee for Service
                                           ATTORNEYS AT LAW




                                                                  14   Claims that accrue on and after December 3, 2018, through the date of judgment, plus interest

                                                                  15   thereon at the legal rate, according to proof, and (b) disgorge no less than $269,570.43, representing

                                                                  16   the amounts of the unauthorized Setoffs taken by Defendant through December 3, 2018 as to the

                                                                  17   St. Francis Capitation Fee Deductions in violation of the automatic stay, as defined and set forth in

                                                                  18   the Seventh and Eighth Claims for Relief below.

                                                                  19                                        EIGHTH CLAIM FOR RELIEF

                                                                  20                                (For Damages for Violation of the Automatic Stay

                                                                  21                                   By Plaintiff St. Francis Against Defendant)

                                                                  22           59.      Plaintiff St. Francis refers to and incorporates herein each and every allegation

                                                                  23   contained in Paragraphs 1 through 11 and 39 through 58 above, as though fully set forth herein.

                                                                  24           60.      Defendant had actual notice of the bankruptcy filings by the Debtors and of the

                                                                  25   imposition of the automatic stay by virtue of the Notice of Case Commencement of Chapter 11 Cases

                                                                  26   and Meeting of Creditors Pursuant to Section 341 of the Bankruptcy Code that was served on

                                                                  27   Defendant. [Docket No.185; 271] Defendant was also sent a formal letter informing Defendant of

                                                                  28   the Debtors’ bankruptcy filings on September 14, 2018.

                                                                                                                           11
                                                                       DOCS_LA:317849.6 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 1201 Filed 01/03/19 Entered 01/03/19 12:05:53                   Desc
                                                                                                     Main Document    Page 12 of 15


                                                                   1           61.       Notwithstanding its knowledge of the bankruptcy filings, Defendant made deductions

                                                                   2   (the “St. Francis Capitation Fee Deductions”) from capitation payments (the “Capitation Fees”) due

                                                                   3   to St. Francis on a monthly basis for amounts allegedly owing to Defendant under the St.

                                                                   4   Francis/L.A. Care Agreement that, upon information and belief, arose prior to the Petition Date, in

                                                                   5   an amount of not less than $269,570.43 (the “Setoffs”). A summary of the Setoffs through

                                                                   6   December 3, 2018 is attached hereto as Exhibit “E”.

                                                                   7           62.       Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Defendant to St.

                                                                   8   Francis arising after the Petition Date on account of Capitation Payments constitute property of St.

                                                                   9   Francis’s bankruptcy estate.

                                                                  10           63.       The Setoffs were not authorized by the Debtors and no prior approval was received

                                                                  11   from the Court by Defendant prior to effectuating the Setoffs.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           64.       By effectuating the Setoffs, Defendant violated the automatic stay provisions in at
                                        LOS ANGELES, CALIFORNIA




                                                                  13   least the following ways: (i) exercising control over property of St. Francis’s bankruptcy estate
                                           ATTORNEYS AT LAW




                                                                  14   within the meaning of § 362(a)(3) of the Bankruptcy Code; (ii) collecting or recovering a claim

                                                                  15   against the debtor that arose before the Petition Date within the meaning of § 362(a)(6) of the

                                                                  16   Bankruptcy Code; and (iii) setting off debt owing to St. Francis that arose before the Petition Date

                                                                  17   within the meaning of § 362(a)(7) of the Bankruptcy Code.

                                                                  18           65.       St. Francis is entitled to a determination that L.A. Care’s acts of effectuating the

                                                                  19   Setoffs violate the automatic stay and that St. Francis is entitled to return of not less than

                                                                  20   $269,570.43 and any other amounts improperly setoff after December 3, 2018 against Capitation Fee

                                                                  21   amounts owing to St. Francis on a monthly basis as St. Francis Capitation Fees, and for other

                                                                  22   compensatory damages according to proof.

                                                                  23                                    NINTH CLAIM FOR RELIEF

                                                                  24                 (For Injunctive Relief By Plaintiffs St. Vincent and St. Francis against Defendant)

                                                                  25           66.       Plaintiffs refer to and incorporate herein each and every allegation set forth in

                                                                  26   paragraphs 1 through 65 above, as though fully set forth herein.

                                                                  27

                                                                  28

                                                                                                                             12
                                                                       DOCS_LA:317849.6 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 1201 Filed 01/03/19 Entered 01/03/19 12:05:53              Desc
                                                                                                     Main Document    Page 13 of 15


                                                                   1           67.      Plaintiffs are entitled to an order pursuant to Bankruptcy Code §§ 105(a) and 362

                                                                   2   enjoining the Defendant from engaging in any further setoff of Capitation Fees owed to Plaintiffs

                                                                   3   against any claims held by Defendant.

                                                                   4           68.      To the extent L.A. Care continues to setoff Capitation Fees due to St. Francis,

                                                                   5   Plaintiffs, or either of them, reserve the right to amend this Complaint to seek punitive damages for

                                                                   6   intentional violation of the automatic stay.

                                                                   7                                                   PRAYER

                                                                   8           WHEREFORE, Plaintiffs pray for entry of judgment against Defendants as follows:

                                                                   9           On the First Claim for Relief asserted by Plaintiff St. Vincent:

                                                                  10           1.       For judgment against Defendant in the sum of $4,320,335.32;

                                                                  11           2.       For judgment against Defendant for each Future St. Vincent Fee for Service Claim in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   an amount according to proof;
                                        LOS ANGELES, CALIFORNIA




                                                                  13           3.       For interest thereon at the legal rate from 30 days after the submission of each timely
                                           ATTORNEYS AT LAW




                                                                  14   claim until paid in full;

                                                                  15           4.       For attorneys’ fees and costs according to proof; and

                                                                  16           5.       For such further and other relief the Court deems just and proper.

                                                                  17           On the Second and Third Claims for Relief asserted by Plaintiff St. Vincent:

                                                                  18           6.       For an order directing Defendant to turn over or disgorge to St. Vincent (a) the sum of

                                                                  19   $4,320,335.32 plus interest thereon at the legal rate from 30 days after the submission of each timely

                                                                  20   claim until paid in full, and (b) the amounts impermissibly Setoff on account of deductions from

                                                                  21   Capitation Payments owed to St. Vincent of an amount of not less than $89,589.64.

                                                                  22           7.       For an order directing Defendant to turn over or disgorge to St. Vincent such

                                                                  23   additional sums as become due and owing to St. Vincent for Future St. Vincent Fee for Service

                                                                  24   Claims that accrue on and after December 3, 2018, plus interest thereon at the legal rate from 30

                                                                  25   days after the submission of each timely claim until paid in full.

                                                                  26           8.       For attorneys’ fees and costs according to proof; and

                                                                  27           9.       For such further and other relief the Court deems just and proper.

                                                                  28

                                                                                                                           13
                                                                       DOCS_LA:317849.6 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 1201 Filed 01/03/19 Entered 01/03/19 12:05:53              Desc
                                                                                                     Main Document    Page 14 of 15


                                                                   1           On the Fourth Claim for Relief asserted by Plaintiff St. Vincent:

                                                                   2           10.      For a determination that Defendant’s effectuating the Setoffs violated the automatic

                                                                   3   stay, and for an award of $89,589.64 for Setoffs taken through December 3, 2018 plus other

                                                                   4   compensatory damages, according to proof;

                                                                   5           11.      For attorneys’ fees according to proof; and

                                                                   6           12.      For such other and further relief the Court deems just and proper.

                                                                   7           On the Fifth Claim for Relief asserted by Plaintiff St. Francis:

                                                                   8           13.      For judgment against Defendant in the sum of $21,054,689.63;

                                                                   9           14.      For judgment against Defendant for each Future St. Francis Fee for Service Claim in

                                                                  10   an amount according to proof;

                                                                  11           15.      For interest thereon at the legal rate from 30 days after the submission of each timely
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   claim until paid in full;
                                        LOS ANGELES, CALIFORNIA




                                                                  13           16.      For attorneys’ fees and costs according to proof; and
                                           ATTORNEYS AT LAW




                                                                  14           17.      For such further and other relief the Court deems just and proper.

                                                                  15           On the Sixth and Seventh Claims for Relief asserted by Plaintiff St. Francis:

                                                                  16           18.      For an order directing Defendant to turn over or disgorge to St. Francis (a) the sum of

                                                                  17   $21,054,689.63, plus interest thereon at the legal rate from 30 days after the submission of each

                                                                  18   timely claim until paid in full, and (b) the amounts impermissibly Setoff on account of deductions

                                                                  19   from Capitation Payments owed to St. Francis of not less than $269,570.43;

                                                                  20           19.      For an order directing Defendant to turn over or disgorge to St. Francis such

                                                                  21   additional sums as become due and owing to St. Francis for Future St. Francis Fee for Service

                                                                  22   Claims that accrue after December 3, 2018, plus interest thereon at the legal rate from 30 days after

                                                                  23   the submission of each timely claim until paid in full.

                                                                  24           On the Eighth Claim for Relief asserted by Plaintiff St. Francis:

                                                                  25           20.      For a determination that Defendant’s effectuating the Setoffs violated the automatic

                                                                  26   stay, and for an award of $269,570.43 for Setoffs taken through December 3, 2018 plus other

                                                                  27   compensatory damages, according to proof;

                                                                  28           21.      For attorneys’ fees according to proof; and

                                                                                                                           14
                                                                       DOCS_LA:317849.6 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 1201 Filed 01/03/19 Entered 01/03/19 12:05:53              Desc
                                                                                                     Main Document    Page 15 of 15


                                                                   1           22.      For such other and further relief the Court deems just and proper.

                                                                   2           On the Ninth Claim for Relief asserted by Plaintiffs St. Vincent and St. Francis:

                                                                   3           23.      For injunctive relief pursuant to Bankruptcy Code §§ 105(a) and 362 prohibiting

                                                                   4   Defendant from effectuating any further Setoffs against Capitation Fees owed to either Plaintiff in

                                                                   5   violation of the automatic stay;

                                                                   6           24.      For attorneys’ fees and costs according to proof; and

                                                                   7           25.      For such further and other relief the Court deems just and proper.

                                                                   8
                                                                                                                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                   9

                                                                  10

                                                                  11    Dated: January 3, 2019                        /s/ Steven J. Kahn
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                      Steven J. Kahn
                                                                  12                                                  Co-Counsel to Chapter 11 Debtors and
                                                                                                                      Debtors In Possession
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                          15
                                                                       DOCS_LA:317849.6 89566/002
